Citation Nr: 0913394	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-38 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Propriety of severance of service connection for mid-back, 
lower thoracic spine strain.  

2.	Propriety of severance of service connection for 
degenerative disc disease of the cervical spine.  

3.	Propriety of severance of service connection for right 
ulnar neuropathy.  

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

5.	Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

During the pendency of this appeal, the Veteran requested a 
formal hearing.  In January 2009, he withdrew his request for 
this hearing.  


FINDINGS OF FACT

1.	The evidence of record does not establish that the award 
of service connection for the Veteran's mid back, upper 
thoracic spine disorder was clearly and unmistakably 
erroneous.

2.	The evidence of record establishes that the award of 
service connection for a cervical spine disorder and right 
ulnar neuropathy was clearly and unmistakably erroneous.  

3.	Service connection for PTSD was denied by the RO in a June 
2003 rating action.  The Veteran was notified of this action 
and of his appellate rights, but failed to file a timely 
appeal.

4.	Since the June 2003 decision denying service connection 
for PTSD the disorder has not been demonstrated.  

5.	The Veteran's hearing acuity is currently manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 
hertz of 36 decibels in the right ear and 51 decibels in the 
left ear.  Speech recognition ability was 94 percent correct 
in the right ear and 92 percent correct in the left ear.  


CONCLUSIONS OF LAW

1.	The severance of service connection for the Veteran's mid 
back, upper thoracic spine disorder was improper. 38 U.S.C.A. 
§§ 1110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2008).

2.	The grant of service connection for a cervical spine 
disorder and right ulnar neuropathy was clearly and 
unmistakably erroneous and severance thereof was proper. 38 
U.S.C.A. §§ 1110, 7105 (West 2002); 38 C.F.R. §§ 3.105, 3.303 
(2008).

3.	The additional evidence submitted subsequent to the June 
2003 decision of the RO, which denied service connection for 
PTSD, is not new and material; thus, the claim for service 
connection for this disability is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

4.	The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Regarding the issues of service connection for PTSD and the 
evaluation of the Veteran's bilateral hearing loss, the Board 
must first address the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in April 2004 and June 2008, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the issue related to the severance of service 
connection, inasmuch, as the propriety of the severance of 
service connection involves a determination as to clear and 
unmistakable error (CUE), the VCAA is not for application. 
See Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
Parker v. Principi, 15 Vet. App. 407 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has also issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  

The June 2008 VCAA letter addressed all necessary 
notifications to satisfy the above-noted requirements.  
Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time. 





Severance 

Review of the record shows that the RO granted service 
connection for lumbar strain, rated 10 percent disabling; a 
cervical spine disorder, rated 10 percent disabling; and 
ulnar neuropathy and impairment of the right hand, rated 10 
percent disabling in a June 2003 rating decision.  In a June 
2004 rating decision for benefits unrelated to this appeal, 
service connection for lumbar strain was altered to that of 
mid back strain, lower thoracic spine.  The 10 percent rating 
remained the same.  While this change was made, it had no 
bearing on the decision to sever service connection, but to 
correct the disorder to that demonstrated while the Veteran 
was on active duty.  In a November 2004 proposed rating 
decision, the RO advised the Veteran of its intention to 
sever service connection for those disabilities.  In the 
March 2005 rating decision now on appeal, the RO determined 
that the grant of service connection for a mid back strain, 
lower thoracic spine disorder, a cervical spine disorder and 
ulnar neuropathy and impairment of the right hand had been 
clearly and unmistakably erroneous, and effectuated the 
proposed severance.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met. 38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
contemplated, a rating decision proposing severance will be 
prepared, setting forth all material facts and reasons. The 
Veteran will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained. 38 C.F.R. §§ 3.103(b)(2), 
3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991). The Court has held that section 3.105(d) places the 
same burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned. See Baughman, supra.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993) 
(emphasis in original).

To support a conclusion that CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, a finding must be made 
that either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question. 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). However, 
it has also been held that, although the same standards apply 
in a determination of CUE error in a final decision under 
section 3.105(a) and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award. Daniels, 10 Vet. App. at 
480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection. Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record." Id.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has reviewed the record and found that, while there 
was no basis for the grant of service connection for a 
cervical spine disorder, there was evidence supporting the 
grant of service connection for mid back, thoracic spine 
strain.  While there was a basis for service connection of 
right ulnar neuropathy, subsequent evaluation has disclosed 
that this disability is related to the cervical spine 
disorder for which there was no basis of the service 
connection award.  In this regard, review of service 
treatment records shows that while on active duty the Veteran 
was treated for back pain in the upper thoracic area.  Mid 
back strain was assessed.  While the Veteran did not have 
complaints or manifestations of back pain at the time of 
separation from service, on examination by VA in May 2003, 
the examiner rendered an opinion that Veteran's back pain was 
due to heavy lifting while in service and was, therefore, 
service connected.  

Based upon the medical opinion rendered May 2003, the Veteran 
was service connected for back strain and ulnar neuropathy of 
the right upper extremity.  This is considered a plausible 
basis for the grant of service connection.  The May 2003 
examination report did not; however, include an opinion 
regarding the Veteran's cervical spine disorder.  

The Veteran was subsequently given a compensation examination 
dated in September 2004 that included a medical opinion that 
the Veteran's back disorder was not the result of service, 
but of the result of age and the work activities in heavy 
manufacturing jobs that the Veteran had had for most of his 
adult life since separation from service. Based primarily on 
this medical opinion, the severance actions were undertaken 
by the RO.  

The Board notes again that the allowance of service 
connection may only be severed upon a showing that the grant 
of service connection was a product of CUE, shown to be an 
error which leads to a later conclusion as to which 
reasonable minds could not differ. It is recognized that the 
RO's decision to sever service connection was based, in 
significant part, upon the September 2004 medical examination 
report, which given the nature of the opinion is 
understandable.  On the other hand, the service treatment 
records and the May 2003 medical opinion were the only 
medical evidence of record regarding the back disability.  
These provided a plausible basis for the grant of service 
connection.  As such, the Board concludes that reasonable 
minds could differ as to whether the RO's initial grant of 
service connection for a back disorder was correctly based on 
the facts and the law extant at the time.  Thus, the Board 
finds that the severance of service connection for a back 
disorder was improper under the strict standard set out in 
the regulation, and service connection should be restored.  

As to the cervical spine disorder, there was no basis for the 
initial grant of service connection.  There is no indication 
in the service treatment records that the Veteran had 
complaints or manifestations of a cervical spine disorder 
during service and there was no medical opinion that a 
cervical spine disorder is related to service in any way.  
Moreover, private treatment records document that the Veteran 
sustained a work related head injury in June 2000 that 
included a "whiplash" injury of the cervical spine.  Thus, 
the decision granting service connection for the cervical 
spine disorder was clearly and unmistakably erroneous as a 
matter of law. Accordingly, service connection for a cervical 
spine disorder was properly severed.  

Regarding the claim for service connection for right ulnar 
neuropathy, it is noted that in the May 2003 examination 
report, the examiner also rendered an opinion that the ulnar 
neuropathy of the Veteran's right upper extremity was the 
result of heavy lifting in service and should also be service 
connected.  The September 2004 VA medical examination; 
however, noted that the "whiplash" injury of the cervical 
spine and that the Veteran had exhibited symptoms of right 
arm radiculopathy following this injury.  The September 2004 
examination report included an opinion that his right arm 
radiculopathy was related to degenerative disc disease of the 
cervical spine.  

Although the medical opinion rendered in May 2003 was to the 
effect that the Veteran's ulnar neuropathy was the result of 
lifting heavy objects during service, the private treatment 
records dated in 2000 show that the source of the neurologic 
symptoms of the right arm were actually caused by the injury 
that occurred during that year.  It is noted that these 
records were received by VA after the May 2003 medical 
opinion was rendered and were not reviewed by the physician 
who rendered that opinion.  The VA medical opinion dated in 
September 2004 supported the findings made in 2000, which 
records were available for review, and not the opinion 
rendered in May 2003.  Under these circumstances, the Board 
finds that there is a sufficient basis to show that the grant 
of service connection in June 2003 was clearly erroneous and 
the severance of service connection is proper.

PTSD   

The Veteran is seeking service for PTSD that he asserts is 
the result of an incident that occurred while was on active 
duty.  It is noted that service connection for PTSD was 
previously denied by the RO in a June 2003 rating decision.  
The Veteran did not appeal this determination.  In such 
cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 2003 rating 
decision included the service treatment records, private 
treatment records, and a report of a VA compensation 
examination in May 2003.  These records do not document a 
psychiatric disorder during service and show no diagnosis of 
PTSD subsequent thereto.  The Veteran was treated for 
depression and anxiety at a private facility during 2001, at 
which time the possibility that he had PTSD was noted, but 
the May 2003 examination report, which was undertaken 
specifically for the purpose of determining if the Veteran 
had PTSD, did not include a diagnosis of this disorder.  

Evidence received in connection with the Veteran's 
application to reopen his claim for service connection for 
PTSD included records of private treatment both before and 
after the May 2003 compensation examination and additional VA 
compensation examinations.  Review of these record shows no 
complaint or manifestation of a psychiatric disorder that is 
referable to service and no diagnosis of PTSD.  A threshold 
element of a claim for compensation is the existence of a 
current disability.  As the Veteran has not submitted 
evidence that he has manifested PTSD, the evidence is not 
considered to be material and the application to reopen the 
claim must remain denied. 

Hearing Loss 

The Veteran has also appealed the rating of his service 
connected bilateral hearing loss.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in September 2004.  At that time, the 
Veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
35
40
60
Left ear
15
60
60
65

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 39 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition ability 96 percent correct in the right ear 
and 92 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in December 2006.  At that time, the 
Veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
35
45
60
Left ear
15
60
65
65

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 40 
decibels in the right ear and 51 decibels in the left ear.  
Speech recognition ability 94 percent correct in the right ear 
and 90 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in July 2008.  At that time, the Veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
20
30
40
55
Left ear
15
60
65
65

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 36 
decibels in the right ear and 51 decibels in the left ear.  
Speech recognition ability 94 percent correct in the right ear 
and 92 percent correct in the left ear.  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

Applying the diagnostic criteria to the findings on 
audiological examinations in December 2006 and July 2008, the 
findings correspond to auditory Level I designation in both 
ears.  The Board notes that a zero percent rating is 
warranted for bilateral defective hearing where puretone 
thresholds in both ears warrant an auditory acuity Level I 
designation. The current findings do not approach a 
compensable evaluation on either examination.

In reaching its decision, the Board has taken into account the 
Veteran's statements concerning the effects the bilateral 
hearing loss have on his daily living. Nevertheless, given the 
findings on the above audiometric examinations, a compensable 
evaluation is not in order. 


ORDER

The severance of service connection for a mid back, upper 
thoracic spine disorder , effectuated by a rating decision of 
March 2005, was improper, and the appeal for restoration of 
service connection is granted.

The severance of service connection for a cervical spine 
disorder and for right ulnar neuropathy was proper; the 
appeal as to these issues is denied.

The application to reopen the claim for service connection 
for PTSD is denied.  

An increased rating for bilateral hearing loss is denied.  


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


